Citation Nr: 1537706	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for asbestosis, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to an increased rating for asbestosis, currently rated noncompensable.

In February 2015, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability. 

In this case, the Veteran's most recent VA respiratory examination was in September 2010.  During the Board hearing, the Veteran and his spouse provided competent, credible testimony that the symptoms of his asbestosis have significantly worsened since the September 2010 VA examination.  Moreover, the Veteran indicated in response to a question from his representative that he was willing to report for a new VA examination.  As the evidence thus indicates that the current noncompensable rating may be incorrect due to the passage of time and a possible increase in disability, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination as to the severity of his asbestosis.  The examination should be conducted in accordance with the applicable current disability benefits questionnaire or examination worksheet, to include all necessary tests should be conducted.  The examiner should review the claims file, as appropriate.

2.  After the above development has been completed, readjudicate the claim for entitlement to an increased rating for asbestosis.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

